Case 1:20-cv-02652-CBA-RML Document 13 Filed 08/02/21 Page 1 of 17 PageID #: 54




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 KELLY PICHARDO,

                           Plaintiff,
                                                              REPORT AND
          -against-                                           RECOMMENDATION

 FIFTY FIVE LONG ISLAND CORP. d/b/a                           20 CV 2652 (CBA)(RML)
 PRIVILEGED, MATTHEW ROBINSON,
 ALLISON MONFORT, and CINDY R.
 DEVITT,

                            Defendants.
 --------------------------------------------------------X
 LEVY, United States Magistrate Judge:

                 By order dated November 10, 2020, the Honorable Carol Bagley Amon, United

 States District Judge, referred plaintiff’s motion for default judgment to me for report and

 recommendation. For the reasons stated below, I respectfully recommend that plaintiff’s motion

 be granted and that plaintiff be awarded $197,590 in damages, plus pre-judgment and post-

 judgment interest.

                                            BACKGROUND AND FACTS

                 Plaintiff Kelly Pichardo (“plaintiff”) commenced this wage and hour action on

 June 15, 2020, against defendants Fifty Five Long Island Corp. d/b/a/ Privileged (“Privileged”),

 Matthew Robinson, Allison Monfort, and Cindy R. Devitt (“defendants”), asserting claims under

 the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and the New York Labor Law

 (“NYLL”), §§ 190, et seq. (Complaint, dated June 15, 2020 (“Compl.”), Dkt. No. 1.)

 Defendants Robinson, Monfort, and Devitt are alleged to be owners, officers, principals, and/or

 managers of Privileged, an adult entertainment venue located at 49-14 Queens Boulevard in
Case 1:20-cv-02652-CBA-RML Document 13 Filed 08/02/21 Page 2 of 17 PageID #: 55




 Queens, New York. (Id. ¶¶ 12, 18-20.) Defendants are alleged to have employed plaintiff as an

 exotic dancer from January 2018 through October 2019. (Id. ¶ 7.) All defendants were properly

 served with the summons and complaint. (See Affidavit of Service of Kyle Warner, sworn to

 June 25, 2020, Dkt. No. 5; Affidavits of Service of Arif Altinas, sworn to July 14, 2020, Dkt.

 Nos. 6-8.) Defendants have failed to answer or otherwise move with respect to the complaint.

               Plaintiff moved for entry of default pursuant to Federal Rule of Civil Procedure

 55(a) on September 28, 2020. (See Request for Certificate of Default, dated Sept. 28, 2020, Dkt.

 No. 9.) On October 2, 2020, the Clerk of the Court noted the defaults of all defendants. (See

 Clerk’s Entry of Default, dated Oct. 2, 2020, Dkt. No. 10.) On November 4, 2020, plaintiff

 moved for default judgment. (See Motion for Default Judgment, dated Nov. 4, 2020, Dkt. No.

 11.) Judge Amon referred plaintiff’s motion to me on November 10, 2020. (See Order

 Referring Motion, dated Nov. 10, 2020.)

               Plaintiff moves for default judgment on claims under the FLSA and NYLL for (1)

 defendants’ failure to pay her the minimum hourly wage, (2) defendants’ unlawful wage

 deductions in the form of a mandatory “House Fee” paid to defendants each shift, and (3)

 defendants’ failure to provide proper wage notices and wage statements, all of which allegedly

 occurred from January 2018 through October 2019. (Compl. ¶¶ 33-58; Calculations, annexed as

 Ex. 1 to the Declaration of Kelly Pichardo, dated Nov. 4, 2020, Dkt. No. 11-2.) Plaintiff seeks to

 recover unpaid and deducted wages, liquidated damages, statutory damages, and pre-judgment

 interest. (Plaintiff’s Memorandum of Law in Support of Motion for Default Judgment, dated

 Nov. 4, 2020 (“Pl.’s Mem.”), Dkt. No. 11-3, at 4.)




                                                 2
Case 1:20-cv-02652-CBA-RML Document 13 Filed 08/02/21 Page 3 of 17 PageID #: 56




                                                DISCUSSION

    A. Liability

                 A defendant’s “default is deemed to constitute a concession of all well pleaded

 allegations of liability.” Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155,

 158 (2d Cir. 1992). Where a plaintiff moves for default judgment, the court “is required to

 accept all of [the plaintiff’s] factual allegations as true and draw all reasonable inferences in [the

 plaintiff’s] favor.” Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009) (citing Au Bon Pain

 Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981)). The court must also “determine whether

 [the plaintiff’s] allegations establish [the defendants’] liability as a matter of law.” Id.

                Plaintiff has sufficiently pleaded factual allegations that give rise to liability for

 unpaid minimum wages under the FLSA and the NYLL (see Compl. ¶¶ 25-26, 34-39, 41-45),

 improper wage deductions under the NYLL (id. ¶¶ 31-32, 55-57), and failure to provide proper

 wage statements and wage notices as required by the NYLL (id. ¶¶ 28, 30, 47-49, 51-53). The

 extent to which plaintiff can recover damages for these violations initially depends on whether:

 (1) her claims were timely; (2) she is a covered employee under the FLSA and the NYLL; and

 (3) defendants were plaintiff’s employers under the FLSA and NYLL.

            1. Timeliness

                For claims to be timely under the FLSA, they must have arisen within the two

 years prior to filing of the complaint, or––for willful violations––within the three years prior. 29

 U.S.C. § 255(a). Here, plaintiff alleges that defendants willfully violated the FLSA by failing to

 pay her a minimum wage. (Compl. ¶¶ 25-26, 36-38.) Defendants have waived any affirmative

 defense based on the statute of limitations by virtue of their default. See Gunawan v. Sake Sushi

 Rest., 897 F. Supp. 2d 76, 87 (E.D.N.Y. 2012) (collecting cases). And plaintiff’s averment that


                                                    3
Case 1:20-cv-02652-CBA-RML Document 13 Filed 08/02/21 Page 4 of 17 PageID #: 57




 defendants “were aware” of their failure to pay a minimum wage establishes willfulness.

 (Compl. ¶ 37); see Moran v. GTL Const., LLC, No. 06 CV 168, 2007 WL 2142343, at *4

 (S.D.N.Y. July 24, 2007) (“[F]or the purposes of pleading, willfulness qualifies as a factual state

 of mind falling under Fed. R. Civ. P. 9(b), which states that the ‘condition of mind of a person

 may be averred generally.’”). 1 Because plaintiff alleges she was employed by defendants and

 that non-payment of wages occurred after January 2018, within three years of the filing of the

 complaint, her claims under the FLSA are timely.

               For plaintiff’s claims to be timely under the NYLL, they must have arisen within

 the six years prior to the filing of the complaint. See N.Y. LAB. LAW §§ 198(3), 663(3). Because

 plaintiff alleges she was employed by defendants and that defendants’ non-payment of wages,

 wage deductions, and failure to provide proper wage statements and wage notices occurred in

 2018 and 2019, her claims under the NYLL are timely.

           2. Coverage Under the FLSA and NYLL

               Because the minimum wage provisions of the FLSA and NYLL apply only to

employees of covered employers, plaintiff must show that (1) she was defendants’ employee, and

(2) defendants were employers subject to the coverage of each statute. First, under the FLSA, an

employee is “any individual employed by an employer,” meaning any individual whom an

employer “suffer[s] or permit[s] to work.” 29 U.S.C. §§ 203(e)(1); (g). Here, plaintiff’s

allegations that she was hired by defendants in January 2018 and worked at defendants’ business

approximately five days per week through October 2019 demonstrate that she was defendants’




 1
  Rule 9(b) now states, in relevant part, “[C]onditions of a person’s mind may be alleged
 generally.” FED. R. CIV. P. 9(b).
                                                  4
Case 1:20-cv-02652-CBA-RML Document 13 Filed 08/02/21 Page 5 of 17 PageID #: 58




employee. (Compl. ¶ 7; Declaration of Kelly Pichardo, dated Nov. 4, 2020 (“Pichardo Decl.”),

Dkt. No. 11-1, ¶¶ 2-3, 9.)

               Second, plaintiff’s allegations demonstrate that defendants were her employers.

To establish that defendants are employers subject to the FLSA and NYLL, plaintiff must show

that defendants “possessed the power to control” her activities as a worker considering the totality

of pertinent “economic realit[ies].” 2 Herman v. RSR Security Services Ltd., 172 F.3d 132, 139

(2d Cir. 1999) (citation and quotation marks omitted). To evaluate the “economic reality” of an

alleged employee-employer relationship, courts look to various factors, none of which is

individually dispositive. Id. These factors include “whether the alleged employer (1) had the

power to hire and fire the employees, (2) supervised and controlled employee work schedules or

conditions of employment, (3) determined the rate and method of payment, and (4) maintained

employment records.” Id. In addition, the FLSA requires employees to show their employer was

an enterprise engaged in interstate commerce or that their work as employees regularly involved

them in interstate commerce. See 29 U.S.C. § 206(a).

               Here, plaintiff’s allegations implicate two of the four factors listed above, thus

substantiating an “economic reality” in which defendants “possessed the power to control” her

activities. Herman, 172 F.3d at 139. She asserts that all defendants had the power to hire and fire

her. (Compl. ¶¶ 7, 18-20; Pichardo Decl. ¶¶ 5-7.) She avers that defendant Privileged controlled

her work schedule by requiring her to work approximately seven hours per day, five days per

week, and to balance her schedule with shifts on both slow weekdays and busy weekends.


 2
  “Courts have interpreted the definition of ‘employer’ under the [NYLL] coextensively with the
 definition used by the FLSA.” Copantitla v. Fiskardo Estiatorio, Inc., 788 F. Supp. 2d 253, 308
 n.21 (S.D.N.Y. 2011); see also Fermin v. Las Delicias Peruanas Rest., Inc., 93 F. Supp. 3d 19, 37
 (E.D.N.Y. 2015); Oaxaca v. Hudson Side Cafe Inc., No. 13 CV 2698, 2018 WL 4859152, at *8
 (E.D.N.Y. Oct. 8, 2018).
                                                  5
Case 1:20-cv-02652-CBA-RML Document 13 Filed 08/02/21 Page 6 of 17 PageID #: 59




(Compl. ¶¶ 7-8, 15-16.) Further, plaintiff generally alleges that each individual defendant had the

power to “assign work [and] supervise employees,” and specifically alleges that all defendants

controlled her activities while she worked by (a) requiring her to perform for customers, (b)

directing her to accept payment from customers, (c) denying her uninterrupted meal breaks, (d)

regulating her income from tips, and (e) obligating her to pay a nightly “House Fee.” (Compl. ¶¶

9-10, 15, 17-20, 22, 32; Pichardo Decl. ¶¶ 3, 5-7, 9, 12, 15.) Although plaintiff’s allegations do

not portray methods of control as extensive as those in other cases concerning exotic dancers, see,

e.g., Hart v. Rick’s Cabaret International, Inc., 967 F. Supp. 2d 901, 913-19 (S.D.N.Y. 2013)

(club published guidelines for exotic dancers and imposed fines for violations), plaintiff’s

allegations nonetheless sufficiently establish that defendants were her employers.

                Plaintiff has also satisfied the FLSA’s interstate commerce requirement. To show

she was “employed in an enterprise engaged in commerce,” 29 U.S.C. § 206(a), plaintiff alleges

that Privileged had annual gross sales greater than $500,000 during the period within the three-

year statute of limitations and that the business was engaged in interstate commerce. (Compl. ¶

13.) Although this allegation is conclusory insofar as it restates the statutory definition of

enterprise coverage while only providing the vague factual allegation that employees “engaged in

[interstate] commerce” by “handling, selling, or otherwise working on . . . alcoholic beverages,

non-alcoholic beverages, stirrers, straws, dry goods, and food,” (id.), multiple courts in this

district have held that similar conclusory allegations may establish liability in a motion for default

judgment where plaintiffs handled goods or items that originated out-of-state. See Rodriguez v.

Almighty Cleaning, Inc., 784 F. Supp. 2d 114, 121 (E.D.N.Y. 2011) (holding that the interstate

commerce test “is met if Plaintiffs merely handled supplies or equipment that originated out-of-

state . . . . The Court finds it logical to infer here that the cleaning supplies utilized by the


                                                     6
Case 1:20-cv-02652-CBA-RML Document 13 Filed 08/02/21 Page 7 of 17 PageID #: 60




Plaintiffs originated outside of New York.”); see also Boutros v. JTC Painting & Decorating

Corp., 989 F. Supp. 2d 281, 284 (S.D.N.Y. 2013) (finding defendant subject to enterprise

coverage where plaintiffs alleged that they used “tools, paint, and other materials that travel in

interstate commerce”). I agree with courts that have adopted this approach, and I find that it is

reasonable to infer that the “alcoholic beverages, non-alcoholic beverages, stirrers, straws, dry

goods, and food” allegedly handled by defendants’ employees “have been moved in or produced

for [interstate] commerce.” (Compl. ¶ 13); 29 U.S.C. § 203(s)(1)(A)(i). Plaintiff has therefore

sufficiently established that she is a covered employee under the FLSA.

           3. Joint and Several Liability

               Lastly, plaintiff alleges sufficient facts to establish that defendants were a single

integrated enterprise for purposes of joint and several liability under both the FLSA and NYLL.

“The overwhelming weight of authority is that a corporate officer with operational control of a

corporation’s covered enterprise is an employer along with the corporation, [and is therefore]

jointly and severally liable under the FLSA for unpaid wages.” Moon v. Kwon, 248 F. Supp. 2d

201, 237 (S.D.N.Y. 2002). “In the context of a default, [joint and several] liability may be

established based on limited detail about the relationship of defendants.” Nuriddinov v. Masada

III, Inc., No. 15 CV 5875, 2017 WL 9253401, at *6 (E.D.N.Y. July 24, 2017) (citation omitted).

Here, plaintiff alleges that corporate defendant Privileged and individual defendants Robinson,

Monfort, and Devitt all “exercise[d] sufficient control over [business] operations” by hiring,

supervising, and firing employees, assigning them work, and collecting a nightly “House Fee,”

among other activities. (Compl. ¶¶ 15-20.) These allegations sufficiently establish defendants’

common ownership, management, and control of labor relations, which is “the central concern . . .

underlying the single employer doctrine.” Marin v. APU Foods Corp., No. 17 CV 3224, 2018


                                                   7
Case 1:20-cv-02652-CBA-RML Document 13 Filed 08/02/21 Page 8 of 17 PageID #: 61




WL 1462236, at *2 (E.D.N.Y. Feb. 26, 2018) (internal quotation marks and citations omitted).

Therefore, I respectfully recommend that defendants be held jointly and severally liable.

   B. Damages

               Plaintiff requests damages in the amount of $205,219. This figure comprises

 unpaid minimum wages, unlawful deductions from gratuities, liquidated damages, and pre-

 judgment interest. (See Pl.’s Mem. at 4.) Once the court determines that the defaulting

 defendants are liable, “the court must conduct an inquiry to establish damages to a ‘reasonable

 certainty.’” Gunawan, 897 F. Supp. 2d at 83 (quoting Credit Lyonnais Sec. (USA), Inc. v.

 Alcantara, 183 F.3d 151, 155 (2d Cir. 1999). “[T]he quantum of damages remains to be

 established by proof unless the amount is liquidated or susceptible of mathematical

 computation.” Flaks v. Koegel, 504 F.2d 702, 707 (2d Cir. 1974). “The burden is on the

 plaintiff to establish [her] entitlement to recovery.” Bravado Int’l Grp. Merch. Servs. v. Ninna,

 Inc., 655 F. Supp. 2d 177, 189 (E.D.N.Y. 2009).

           1. Defendants’ Underpayments

               Plaintiff alleges that defendants willfully underpaid her in violation of the FLSA

 and NYLL by (1) not paying her any wage from January 2018 through October 2019, and (2)

 deducting from her tip income by requiring her to pay a nightly House Fee ranging from $80 to

 $120. (Compl. ¶¶ 26, 32, 36, 43, 56; Pichardo Decl. ¶¶ 8, 15.) To compensate for these injuries,

 she requests (1) recovery of those wages, (2) liquidated damages equaling one-hundred percent

 (100%) of the unpaid wages, and (3) pre-judgment interest. (Pl.’s Mem. at 4.)

               a. Minimum Wage Calculations

               In the absence of any records and in light of defendants’ default, plaintiff’s

 recollections suffice to establish damages for unpaid wages. “[W]hen an employer fails to


                                                  8
Case 1:20-cv-02652-CBA-RML Document 13 Filed 08/02/21 Page 9 of 17 PageID #: 62




 maintain accurate records or where . . . no records have been produced as a consequence of a

 defendant’s default, courts have held that the ‘plaintiff’s recollection and estimates of hours

 worked are presumed to be correct.’” Gunawan, 897 F. Supp. 2d at 88 (quoting Zeng Liu v. Jen

 Chu Fashion Corp., No. 00 CV 4221, 2004 WL 33412, at *3 (S.D.N.Y. Jan. 7, 2004)); see also

 Kim v. Kum Gang, Inc., No. 12 CV 6344, 2015 WL 2222438, at *25 (S.D.N.Y. Mar. 19, 2015)

 (noting that where an employer fails to maintain records of wages and hours, plaintiffs “need

 only prove that they performed work for which they were not properly compensated and produce

 sufficient evidence to show the amount and extent of that work as a matter of just and reasonable

 inference”) (internal quotation marks and citations omitted); Hart, 60 F. Supp. 3d at 466 (“It

 would be manifestly unfair to allow employers to avoid, or reduce, their liability simply because

 they kept shoddy records.”).

               Here, plaintiff asserts that she typically worked from 10:00 p.m. to 5:00 a.m.

 (seven hours per day) five days per week, totaling thirty-five (35) hours per week. (Pichardo

 Decl. ¶ 3.) Plaintiff avers that she worked all fifty-two (52) weeks in 2018 and forty-three (43)

 weeks in 2019 – every week from January through October. (See Calculations.) The FLSA

 requires defendants to pay plaintiff a minimum hourly wage of $7.25 at all relevant times. 29

 U.S.C. § 206(a)(1). But New York law obligated defendants to pay plaintiff a minimum hourly

 wage of $13.00 in 2018 and $15.00 in 2019. N.Y. LAB. LAW § 652(a)(i). 3 Because New York’s

 wage is higher, plaintiff may recover that amount. 29 U.S.C. § 218(a); see also Gunawan, 897 F.

 Supp. 2d at 89. Under the NYLL, her wages should have been $23,660 in 2018 and $22,575 in




 3
  Because plaintiff alleged that defendants employed at least eleven (11) employees at all times
 during her employment, defendants qualify as “Large employers” under the NYLL. (Compl. ¶
 24; Pichardo Decl. ¶ 3); N.Y. LAB. LAW § 652(a).

                                                  9
Case 1:20-cv-02652-CBA-RML Document 13 Filed 08/02/21 Page 10 of 17 PageID #: 63




 2019, totaling $46,235. (See Calculations.) I therefore respectfully recommend that plaintiff be

 awarded $46,235 in unpaid minimum wages. 4

               b. The “House Fee” Deductions

               Next, plaintiff alleges that defendants violated the NYLL by requiring her to pay a

 nightly “House Fee” of $80 to $120. (Compl. ¶¶ 32, 56; Pichardo Decl. ¶ 15.) Section 193 of

 the NYLL, titled “Deductions from Wages,” states in relevant part: “No employer shall make

 any charge against wages, or require an employee to make any payment by separate transaction. .

 . .” N.Y. LAB LAW § 193(3)(a). The text itself is latently ambiguous when applied to these

 facts––does the “House Fee” alleged in this case fall under Section 193 despite the fact that

 plaintiff received tips, not wages? Courts have resolved this ambiguity differently. Compare

 Hart, 967 F. Supp. 2d at 952-54 (awarding damages under the “separate transaction” provision of

 Section 193(3) where defendants improperly required plaintiff exotic dancers to pay fines, fees,

 and tip outs from their customer-paid tips); with Xuedan Wang v. Hearst Corp., No. 12 CV 793,




 4
   Although plaintiff did not state the income she earned from tips while working for defendants,
 this omission is irrelevant in the context of defendants’ default. In order to reduce an
 employee’s minimum wages by the amount of his or her income from gratuities, state and
 federal law strictly require employers to: (1) inform employees that they intend to credit tips
 toward employees’ minimum wages, and (2) allow employees to retain all of their income from
 tips. 29 U.S.C. § 203(m); N.Y. Comp. Codes R. & Regs. tit. 12, § 146-1.3 (2011); see also
 Lanzetta v. Florio’s Enters., Inc., 763 F. Supp. 2d 615, 623 (S.D.N.Y. 2011) (citing Padilla v.
 Malapaz, 643 F. Supp. 2d 302, 309-10 (E.D.N.Y. 2009)); Chung v. Silver Palace Rest., Inc., 246
 F. Supp. 2d 220, 228-29 (S.D.N.Y. 2002) (“The two prerequisites that the employer must fulfill
 to be eligible for the tip credit are strictly construed. . . .”). First, the facts before me do not
 show that defendants gave plaintiff notice that her minimum wages would be reduced by her tip
 income. On the contrary, plaintiff alleges that defendants classified her as an independent
 contractor and never paid nor intended to pay her a minimum wage. (Compl. ¶ 2; Pichardo Decl.
 ¶ 8.) Second, plaintiff further alleges that defendants did not permit her to retain all of her tip
 income; instead, defendants allegedly redirected a portion of the gratuities customers intended to
 pay to plaintiff to bartenders. (Compl. ¶ 61; Pichardo Decl. ¶ 16.) Because at least one (and
 possibly both) of the prerequisites for a tip credit are not satisfied, plaintiff’s tip income should
 not detract from her damages for unpaid minimum wages.
                                                  10
Case 1:20-cv-02652-CBA-RML Document 13 Filed 08/02/21 Page 11 of 17 PageID #: 64




 2013 WL 105784, at *3 (S.D.N.Y. Jan. 9, 2013) (denying plaintiff interns recovery under

 Section 193(3) where defendant publisher did not pay them a wage because “there can be no

 ‘deduction’ within the meaning of [Section 193] when there is nothing from which to take away

 or subtract”).

                  I find the Hart court’s reasoning more persuasive because it draws on the statute’s

 structure, history, and purpose rather than a rigid reading of the statutory text. However, I note

 that there is a textualist basis for allowing plaintiff to recover despite not receiving a wage. The

 disjunctive “or” separating “charge against wages” from “any payment by separate transaction”

 indicates that the statute prohibits two distinct actions: deducting from an employee’s funds

 through their wage and deducting from an employee’s funds in any transaction other than from

 wages. N.Y. LAB LAW § 193(3)(a); see also Hart, 967 F. Supp. 2d at 954 (finding that prohibited

 “separate transaction[s]” involve deductions from an employee’s own funds). This indicates that

 a plaintiff may recover any improper deduction from his or her funds by an employer, not only

 those taken directly from a wage.

                  The court in Hart similarly observed that while the text of Section 193 specifically

 prohibits deductions from wages in Sections 193(1) and in the first clause of 193(3), it does not

 mention wages in the second clause of Section 193(3)––“any payment by separate transaction.”

 N.Y. LAB LAW § 193(3)(a); Hart, 967 F. Supp. 2d at 952-53 (“The omission of such limiting

 language from the third provision is therefore fairly read as a deliberate choice, to which courts

 should give effect.”) (citing Russello v. United States, 464 U.S. 16, 23 (1983) (“Where [the

 legislature] includes particular language in one section of a statute but omits it in another section

 of the same Act, it is generally presumed that [the legislature] acts intentionally and purposely in

 the disparate inclusion or exclusion.”)). Further, the Hart court explained that the provision “any


                                                    11
Case 1:20-cv-02652-CBA-RML Document 13 Filed 08/02/21 Page 12 of 17 PageID #: 65




 payment by separate transaction” was inserted in a 1974 amendment in order to incorporate the

 Commissioner of Labor’s interpretation that the statute did not limit recovery solely to direct

 wage deductions. Hart, 967 F. Supp. 2d at 953. Lastly, the court reasoned that denying

 plaintiffs recovery on unlawful deductions from tips merely because defendants did not pay them

 wages “would effectively reward [defendants] for not having paid the dancers a minimum wage,

 because had it done so and then deducted the fines, fees, and tip-outs from that minimum wage,

 it would clearly be liable.” Id. at 954. I agree that the text, structure, and purpose of the statute

 converge to permit recovery of improper deductions from customer-paid tips. Therefore, I find

 that plaintiff may recover the House Fees defendants improperly charged her.

               Plaintiff seeks $47,500 in improperly deducted House Fees. (Pl.’s Mem. at 4;

 Calculations.) This figure appears to represent the sum of an average House Fee––$100––

 multiplied by the five days per week plaintiff worked, and then multiplied again by the total

 number of weeks she worked from January 2018 through October 2019. (See Pichardo Decl. ¶

 3; Calculations; see also supra Section B.1.a.) Because a court may rely upon a plaintiff’s

 recollections in the context of a default judgment (as discussed above), Gunawan, 897 F. Supp.

 2d at 88, I respectfully recommend that plaintiff be awarded $47,500 in improperly deducted

 House Fees.

           2. Liquidated Damages

               Plaintiff additionally requests liquidated damages for both her unpaid wages and

 improperly deducted House Fees. However, it is difficult to discern under which statute

 liquidated damages are claimed. The complaint asserts that plaintiff is entitled to liquidated

 damages under both the FLSA and the NYLL. (Compl. ¶¶ 39, 45.) But the law is clear that

 plaintiff cannot recover cumulative liquidated damages under both statutes for the same time


                                                   12
Case 1:20-cv-02652-CBA-RML Document 13 Filed 08/02/21 Page 13 of 17 PageID #: 66




 period. See, e.g., Rana v. Islam, 887 F.3d 118, 119 (2d Cir. 2018) (per curiam). Plaintiff

 appears to acknowledge as much by arguing that defendants’ willful non-payment of wages

 justifies liquidated damages under the FLSA. (See Pl.’s Mem. at 3.) Yet the amount of

 liquidated damages that plaintiff requests for unpaid minimum wages––$46,235––equals the

 unpaid minimum wages under the NYLL, not the FLSA, and contrary to plaintiff’s assertion that

 “[t]he spreadsheet of damages includes 100% liquidated damages under the FLSA,” (id.) the

 calculations use the acronym “NYS LD” in an apparent reference to New York, not federal, law.

 (See Calculations.)

               Nonetheless, I am inclined to continue the general practice of courts in this district

 and award plaintiff damages under the statute that affords her a greater recovery––in this case the

 NYLL. See, e.g., Rana, 887 F.3d at 119; Man Wei Shiu v. New Peking Taste Inc., No. 11 CV

 1175, 2014 WL 652355, at *13 (E.D.N.Y. Feb. 19, 2014). The NYLL allows plaintiffs to

 recover such liquidated damages “unless the employer proves a good faith basis to believe that

 its underpayment of wages was in compliance with the law.” N.Y. LAB. LAW § 663. By nature

 of their default, defendants have failed to demonstrate such a good faith basis. Moreover,

 plaintiff has alleged that defendants’ non-payment of minimum wages was willful, as they

 intentionally misclassified her as an independent contractor. (Pichardo Decl. ¶ 8); accord

 Mahoney v. Amekk Corp., No. 14 CV 4131, 2016 WL 6585810, at *15 (E.D.N.Y. Sept. 30,

 2016) (permitting liquidated damages for unpaid minimum wages under NYLL where plaintiff

 alleged violations were willful and defendants failed to appear), report and recommendation

 adopted, 2016 WL 6601445 (E.D.N.Y. Nov. 7, 2016). I accordingly recommend that plaintiff be

 awarded liquidated damages totaling $93,735: $46,235 for her unpaid wages and $47,500 for her

 improperly deducted House Fees.


                                                 13
Case 1:20-cv-02652-CBA-RML Document 13 Filed 08/02/21 Page 14 of 17 PageID #: 67




            3. Wage Notices

                 Plaintiff also seeks $5,000 in statutory damages for defendants’ failure to provide a

 wage notice to plaintiff. New York’s Wage Theft Prevention Act (“WTPA”) requires employers

 to “provide [their] employees, in writing . . . a notice containing . . . the rate or rates of pay

 thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other

 allowances.” N.Y. LAB. LAW § 195(1). Employers are required to provide such written wage

 notices “at the time of hiring.” 2014 N.Y. Laws ch. 537 § 1, amending N.Y. LAB. LAW § 195(1-

 a). Plaintiff asserts that she did not receive a wage notice from defendants when she was hired.

 (Pichardo Decl. ¶ 14; Compl. ¶ 47.) Statutory damages under the WTPA are $50 per day, up to a

 maximum of $5,000. N.Y. LAB. LAW § 198(1-b)). Because plaintiff worked more than 100 days,

 I find that she is entitled to $5,000 for defendants’ failure to provide a wage notice upon hiring.

            4. Wage Statements

                 In addition to the wage notice requirement, “[e]mployers are also required to

 provide employees with a wage statement with each payment of wages.” Pastor v. Alice

 Cleaners, Inc., No. 16 CV 7264, 2017 WL 5625556, at *5 (S.D.N.Y. Nov. 21, 2017) (citing N.Y.

 LAB. LAW § 195(3)). Each wage statement must list, among other things, the dates of work

 covered by the payment of wages, the rate of pay and basis thereof, gross wages, applicable

 deductions, and allowances claimed as part of the minimum wage. N.Y. LAB. LAW § 195(3).

 Plaintiff alleges she never received wage statements, which is unsurprising given that she also

 alleges she did not receive wages. (Pichardo Decl. ¶¶ 13-14; Compl. ¶ 51.) As of February 27,

 2015, “an employee can recover $250 for each workday that a wage statement violation occurs

 or continues to occur, not to exceed $5,000.” Pastor, 2017 WL 5625556, at *5 (citing N.Y. LAB




                                                     14
Case 1:20-cv-02652-CBA-RML Document 13 Filed 08/02/21 Page 15 of 17 PageID #: 68




 LAW § 198(1–d)). Since plaintiff worked more than twenty days, I find that she is entitled to

 $5,000 for wage statement violations.

           5. Pre-judgment Interest

               Lastly, plaintiff requests pre-judgment interest under the NYLL. See N.Y. LAB.

 LAW § 663. Plaintiff may recover both pre-judgment interest and liquidated damages under the

 NYLL because the measures serve the two distinct purposes of “compensate[ing] a plaintiff for

 the loss of use of money” and “a penalty,” respectively. Reilly v. Natwest Mkts. Grp. Inc., 181

 F.3d 253, 265 (2d Cir. 1999) (citation omitted); see also Villanueva v. 179 Third Ave. Rest. Inc.,

 500 F. Supp. 3d 219, 243 (S.D.N.Y. 2020). The calculation of pre-judgment interest is based on

 unpaid wages, not liquidated damages. Fermin v. Las Delicias Peruanas Rest. Inc., 93 F. Supp.

 3d 19, 49 (E.D.N.Y. 2015) (quoting Mejia v. East Manor USA Inc., No. 10 CV 4313, 2013 WL

 3023505, at *8 n.11 (E.D.N.Y. Apr. 19, 2013), report and recommendation adopted, 2013 WL

 2152176 (E.D.N.Y. May 17, 2013)). Nor is pre-judgment interest calculated on statutory

 damages for failure to provide wage notices and statements. See Feuer v. Cornerstone Hotels

 Corp., No. 14 CV 5388, 2020 WL 401787, at *12 (E.D.N.Y. Jan. 21, 2020) (citing Gamero v.

 Koodo Sushi Corp., 272 F. Supp. 3d 481, 515 (S.D.N.Y. 2017), aff’d, 752 F. App’x 33 (2d Cir.

 2018)).

               The statutory rate of interest is nine percent per annum. N.Y. C.P.L.R. § 5004.

 Where damages were incurred at various times, interest may be calculated from a single

 reasonable intermediate date. Id. § 5001(b). The midpoint of a plaintiff’s employment is a

 reasonable intermediate date for purposes of calculating pre-judgment interest. See Fermin, 93

 F. Supp. 3d at 49; Ying Ying Dai v. ABNS NY Inc., 490 F. Supp. 3d 645, 662 (E.D.N.Y. 2020).

               Here, damages were incurred from January 2018 through October 2019. (Compl. ¶


                                                 15
Case 1:20-cv-02652-CBA-RML Document 13 Filed 08/02/21 Page 16 of 17 PageID #: 69




 7; Pichardo Decl. ¶ 2.) For the purposes of these calculations, I assume that plaintiff began

 working for defendants on January 1, 2018, and ceased working on October 31, 2019, a period of

 668 days. I determine that the midpoint of this period, December 1, 2018, is an appropriate

 intermediate date from which to calculate pre-judgment interest. See, e.g., Wicaksono v. XYZ

 48 Corp., No. 10 CV 3635, 2011 WL 2022644, at *9 (S.D.N.Y. May 2, 2011), report and

 recommendation adopted, 2011 WL 2038973 (S.D.N.Y. May 24, 2011). I therefore respectfully

 recommend that pre-judgment interest be awarded on plaintiff’s unpaid wages of $93,735 from

 December 1, 2018, to the date of this court’s judgment at a per diem interest rate of $23.11

 ($93,735 x 0.09/365).

           6. Post-Judgment Interest

               Plaintiff is also entitled to post-judgment interest under 28 U.S.C. § 1961(a).

 Section 1961 provides that “interest shall be allowed on any money judgment in a civil case

 recovered in a district court.” 28 U.S.C. § 1961(a). Under the statute, interest is calculated

 “from the date of the entry of judgment, at a rate equal to the weekly average 1-year constant

 maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System,

 for the calendar week preceding[ ] the date of the judgment.” Id. Accordingly, I respectfully

 recommend that plaintiffs be awarded statutory post-judgment interest. See Fermin, 93 F. Supp

 3d at 53 (finding that post-judgment interest is mandatory).

                                             CONCLUSION

               For the reasons set forth above, I respectfully recommend that plaintiff’s motion be

 granted and that default judgments be entered against all defendants jointly and severally.

 Regarding damages, I respectfully recommend that plaintiff be awarded $197,590, consisting of

 $46,235 in unpaid wages, $47,500 in improperly deducted gratuities, $5,000 in statutory


                                                 16
Case 1:20-cv-02652-CBA-RML Document 13 Filed 08/02/21 Page 17 of 17 PageID #: 70




 penalties for wage notice violations, $5,000 in statutory penalties for wage statement violations,

 and $93,735 in liquidated damages. I further recommend that plaintiff be awarded pre-judgment

 interest at the rate of nine percent per annum on her compensatory damages of $93,735 accruing

 from December 1, 2018, to the date of the entry of judgment at a per diem rate of $23.11, and

 post-judgment interest at the rate set forth in 28 U.S.C. § 1961(a).

               Plaintiff is directed to serve copies of this Report and Recommendation on

 defendants by regular mail, and to file proof of service with the court within ten days of this

 Report and Recommendation. Any objections to this Report and Recommendation must be filed

 electronically or with the Clerk of the Court, with courtesy copies to Judge Amon and to my

 chambers, within fourteen (14) days. Failure to file objections within the specified time waives

 the right to appeal the district court’s order. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72, 6(a),

 6(e).

                                                               Respectfully submitted,



                                                               /s/ Robert M. Levy         __
                                                               ROBERT M. LEVY
                                                               United States Magistrate Judge

 Dated: Brooklyn, New York
        August 2, 2021




                                                  17
